Name: Council Regulation (EEC) No 453/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the intervention prices for olive oil in Spain and Portugal and the production aid applicable in Spain
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  economic policy
 Date Published: nan

 Official Journal of the European Communities No L 53/51.3.86 COUNCIL REGULATION (EEC) No 453/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the intervention prices for olive oil in Spain and Portugal and the production aid applicable in Spain whereas aid of this type was not granted in Portugal under the previous national arrangements . HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234(2) thereof, Having regard to the proposal from the Commission, Whereas , under the first paragraph of Article 68 and the first paragraph of Article 236 of the Act of Accession, the prices to be applied before the first move towards price alignment in Spain and Portugal respectively must be fixed , in accordance with the rules provided for in the common organization of the market, at a level corresponding to that of prices fixed , for a repres ­ entative period to be determined, under the previous national systems in Spain and Portugal ; whereas , under Article 92(1 ) and 290(1 ) of the Act, that provision applies to the intervention price in the case of olive oil ; whereas , in accordance with the joint declarations annexed to the Act, the prices for 1985/86 should be used ; Whereas, pursuant to Article 394 of the Act, the prices fixed by this Regulation are applicable from 1 March 1986 ; whereas they should therefore include the monthly increases for March specified in Regulation (EEC) No 1503/85 (') and applicable for the month of March ; whereas the said prices should , for the remain ­ der of the 1985/86 marketing year, be increased each month as laid down in that Regulation ; Whereas , under Article 79 and 95 of the Act, the aid for the production of olive oil applicable in Spain from 1 March 1986 must be fixed on the basis of the aid granted under the previous national arrangements ; Article 1 1 . The intervention price and the aid for the produc ­ tion of olive oil applicable in Spain from 1 March 1986 to the end of the 1985/86 marketing year shall be as follows : (a) intervention price :  129,71 ECU per 100 kg (at the beginning of the marketing year),  135,08 ECU per 100 kg (including the monthly increases); (b) production aid :  8,31 ECU per 100 kg . 2 . The intervention price for olive oil applicable in Portugal from 1 March 1986 to the end of the 1985/86 marketing year shall be as follows :  198,18 ECU per 100 kg (at the beginning of the marketing year),  203,55 ECU per 100 kg (including the monthly increases). 3 . The prices specified in paragraphs 1 and 2 are for semi-fine virgin olive oil with a free fatty acid content expressed as oleic acid of 3,3 grams per 100 grams . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirely and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 151 , 10 . 6 . 1985 , p. 29 .